Exhibit 10.2

FIFTEENTH AMENDMENT TO
THE AMENDED AND RESTATED
CREDIT AGREEMENT

THIS FIFTEENTH AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of January 31, 2017 (the “Amendment Effective Date”), is
by and among SOLARCITY CORPORATION, a Delaware corporation (the “Borrower”), the
Lenders party hereto and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).  Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), certain banks and financial institutions from time
to time party thereto as lenders (the “Lenders”), the Administrative Agent, and
Bank of America Merrill Lynch, as sole lead arranger and sole book manager, are
parties to that certain Amended and Restated Credit Agreement dated as of
November 1, 2013 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Loan Parties have requested that the Supermajority Lenders amend
certain additional provisions of the Credit Agreement; and

WHEREAS, the Supermajority Lenders are willing to make such amendments to the
Credit Agreement, in accordance with and subject to the terms and conditions set
forth herein, it being agreed that, except as expressly amended hereby, the
terms and provisions of the Credit Agreement and each other Loan Document
(including all collateral and guaranty requirements thereof) remain in effect
without modification.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

Article I.
AMENDMENTS TO CREDIT AGREEMENT

Section 1.01New Definitions.  The following definitions are hereby added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order:

“‘Eligible Solar Loan Financing Commitment Amount’ means, for each Solar Loan
Lender, the sum of (a) such Solar Loan Lender’s Solar Loan Financing Commitment
Amount, less (b) the product of (i) such applicable Solar Loan Financing
Commitment Amount and (ii) the applicable Solar Loan Program Rate.”

“‘Solar Loan Customer’ means the purchaser of a PV System from Borrower pursuant
to a sale agreement entered into between such purchaser and Borrower, where the
purchase price for such PV System is to be financed by a Solar Loan Lender by a
Solar Loan Financing.”

 

--------------------------------------------------------------------------------

 

“‘Solar Loan Financing’ means indebtedness for borrowed money incurred by a
Solar Loan Customer where (i) such indebtedness is provided by a Solar Loan
Lender; (ii) such indebtedness is incurred only with respect to Projects
purchased from Borrower by a Solar Loan Customer under a sale agreement; and
(iii) no Loan Party guaranties the payment of debt service for such
indebtedness.”

“‘Solar Loan Financing Approval’ means a written consent from the Supermajority
Lenders, as acknowledged by the Borrower and the Administrative Agent, which
confirms the Supermajority Lenders’ approval of each Solar Loan Lender and the
related Solar Loan Financing Commitment Cap for each such Solar Loan Lender;
each new Solar Loan Financing Approval that is issued will be deemed to replace
all previous Solar Loan Financing Approvals in their entirety (such that only
one Solar Loan Financing Approval will be in effect at a time.”

“‘Solar Loan Financing Commitment’ means, as of a given date of determination
and with respect to a given Solar Loan Lender, such Solar Loan Lender’s
commitment, pursuant to a Solar Loan Program Agreement, to provide Solar Loan
Financings during the relevant Solar Loan Financing Commitment Period.”

“‘Solar Loan Financing Commitment Amount’ means, with respect to a given Solar
Loan Program Agreement and the related Solar Loan Lender, the aggregate Dollar
amount of such Solar Loan Lender’s Solar Loan Financing Commitment.”

“‘Solar Loan Financing Commitment Cap’ means, with respect to any Solar Loan
Lender, the maximum Solar Loan Financing Commitment amount approved by the
Supermajority Lenders, as evidenced by the Solar Loan Financing Approval.”

“‘Solar Loan Financing Commitment Period’ means, as of a given date of
determination, a period of three contiguous calendar months, commencing with the
calendar month in which such date of termination occurs or such other period as
approved by the Supermajority Lenders pursuant to the Solar Loan Financing
Approval; provided, however, that for any Solar Loan Financing Commitment Period
with a determination date falling prior to February 15, 2017, the three
contiguous calendar months for such Solar Loan financing Commitment Period shall
be the months of February 2017, March 2017 and April 2017.”

“‘Solar Loan Lender’ means any Person approved by the Supermajority Lenders,
pursuant to the Solar Loan Financing Approval, to become a Solar Loan Lender and
provide a Solar Loan Financing.”

“‘Solar Loan Program Agreement’ means an arrangement between Borrower and a
given Solar Loan Lender pursuant to which Borrower may refer Solar Loan
Customers to such Solar Loan Lender and such Solar Loan Lender commits to
provide Solar Loan Financings to Solar Loan Customers, subject to the terms
therein.”

“‘Solar Loan Program Rate’ means, as of a given date of determination and with
respect to a given Solar Lender, the applicable program fee applied to each
Solar Loan

2

--------------------------------------------------------------------------------

 

Financing by such Solar Loan Lender in accordance with the terms of the Solar
Loan Program Agreement.”

Section 1.02Amendments to Section 1.01. The following definitions set forth in
Section 1.01 of the Credit Agreement are hereby amended and restated in their
entirety to read as follows:

“‘Available Take-Out’ means, as of a given date of determination, the aggregate
of (i) each Tax Equity Investor’s Tax Equity Commitment less all amounts
advanced by such Tax Equity Investor under such Tax Equity Commitment, (ii) each
lender’s Backlever Financing Commitment, less all amounts advanced by such
lender under such Backlever Financing, and (iii) the lesser of (A) the sum of
each Solar Loan Lender’s Eligible Solar Loan Financing Commitment Amount and (B)
the aggregate amount of each Solar Loan Lender’s Solar Loan Financing Commitment
Cap.”

“‘Loan Documents’ means, collectively, (a) this Agreement, (b) the Revolving
Notes, (c) the Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f)
each Issuer Document, (g) each Joinder Agreement, (h) the Payment Direction
Letters, (i) the Solar Loan Financing Approval, and (j) any agreement creating
or perfecting rights in Cash Collateral pursuant to the provisions of Section
2.14 (but specifically excluding any Secured Hedge Agreement or any Secured Cash
Management Agreement). ”

“‘Payment Direction Letter’ means one or more payment direction letters from
Borrower or each Excluded Subsidiary that is wholly-owned, directly or
indirectly, by Borrower, which confirms that certain proceeds of Available
Take-Out from Tax Equity Investors, certain cash flows from Host Customer
Agreements, certain proceeds from Backlever Financing, System Refinancing and
Solar Bonds Financing and advances from Solar Loan Financings (all as more
specifically described therein), in each case, received by Borrower or such
Excluded Subsidiary, as applicable, will be distributed directly to a Borrower
account which is subject to a Qualifying Control Agreement.”

“‘Project Back-Log’ means, as of a given date of determination, the aggregate of
the PV System Values set forth in the Backlog Spreadsheet for each PV System
that the Borrower has contracted to install, or that has been contracted to be
installed pursuant to a Developer Project; provided, however, that “Project
Back-Log” shall not include the PV System Values set forth in the Backlog
Spreadsheet corresponding to any PV Systems that have been Tranched pursuant to
a Tax Equity Commitment or financed pursuant to a Solar Loan Financing.”

Section 1.03Amendments to Section 1.01.

(a)The definition of “Eligible Project Back-Log” is hereby amended by deleting
sub-section (e) in its entirety and replacing it with the following text:

“(e)Projects which are purchased in cash by a customer, as of the date of
payment (including Projects where payment by (or on behalf of) a customer is
made as part of the funding of a Solar Loan Financing);”

3

--------------------------------------------------------------------------------

 

(b)The definition of “Eligible Take-Out” is hereby amended by deleting
sub-section (c) in its entirety and replacing it with the following text:

“(c)the Available Take-Out is obtained from any facility other than (i) a Tax
Equity Commitment under a Partnership Flip Structure, Sale-Leaseback Structure
or Inverted Lease Structure, (ii) a Backlever Financing Commitment, (iii) a
Solar Loan Financing Commitment, or (iv) other financings acceptable to
Administrative Agent and Required Lenders;”

(c)The definition of “Eligible Take-Out” is hereby amended by deleting
sub-section (e) in its entirety and replacing it with the following text:

“(e)Tax Equity Commitments, Backlever Financing Commitments or Solar Loan
Financing Commitments expressly deemed ineligible by the Administrative Agent
pursuant to Section 2.01(b)(ii) or Section 6.03(b) herein;”

(d)The definition of “Eligible Take-Out” is hereby amended by adding the word
“and” after sub-section (f) and by inserting new clause (g) which shall read as
follows:

“(g)Any Available Take-Out relating to a Solar Loan Program Agreement where (i)
a default under such Solar Loan Program Agreement has occurred and is
continuing, (ii) a termination or suspension of the financing commitment
thereunder has occurred and is continuing, or (iii) the relevant Solar Loan
Lender has elected to permanently reject all customer credit applications for
new Solar Loan Financings.”

(e)The definition of “Material Contract” is hereby amended by deleting the word
“and” immediately before sub-clause (ii) and by adding the following new clause
(iii) immediately before the period (“.”) at the end thereof:  “, and (iii) each
Solar Loan Program Agreement”.

(f)The definition of “Permitted Dispositions” is hereby amended by adding “and
sales of Projects to customers whose purchase of such Projects is financed
through a Solar Loan Financing” immediately after the phrase “(including any
warranties arising in connection therewith)” in sub-clause (a)(i).

(g)The definition of “System Refinancing” is hereby amended by replacing the
phrase “Backlever Financings” with “Backlever Financing Commitment” in
sub-clause (i)(x).

(h)The definition of “Tranching” is hereby amended by adding “or ‘Tranched’”
after the word ‘“Tranching’”.

Section 1.04Amendment to Section 2.01.  Sub-clause (b)(ii) of Section 2.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“(ii)Eligible Take-Out.  During the Availability Period, within five (5)
Business Days after the closing of a new Tax Equity Commitment or Backlever

4

--------------------------------------------------------------------------------

 

Financing Commitment or receipt of a Solar Loan Financing Commitment (including,
without limitation, an increase to a previously approved Solar Loan Financing
Commitment), Borrower shall provide to counsel to the Administrative Agent
(subject to the restrictions set forth in Section 6.10) (i) a copy of the
operative documents for such new Tax Equity Commitment, Backlever Financing
Commitment or Solar Loan Financing Commitment, as the case may be, (ii) a
written summary of operative terms of such Tax Equity Commitment, Backlever
Financing Commitment or Solar Loan Financing Commitment and (iii) a joinder to
the Payment Direction Letter executed by each of the direct or indirect
Subsidiaries of Borrower formed or acquired in connection with such Tax Equity
Commitment or Backlever Financing Commitment.  Counsel to the Administrative
Agent shall review such documents and report its results to Administrative
Agent.  If based on either such counsel’s report to the Administrative Agent or
a field examination conducted in accordance with Section 6.10, the
Administrative Agent determines, after consulting with Borrower, that in the
Administrative Agent’s commercially reasonable judgment, the eligibility
criteria for Eligible Take-Out are to be revised, the components of Eligible
Take-Out shall be deemed revised accordingly and the Borrowing Base shall be
calculated thereafter using such revised definition.  If Borrower does not
receive notice from the Administrative Agent that any new Tax Equity Commitment,
Backlever Financing Commitment or Solar Loan Financing Commitment is to be
ineligible under this clause (b)(ii) within 60 days after the delivery of the
applicable documents as set forth above, such Tax Equity Commitment, Backlever
Financing Commitment or Solar Loan Financing Commitment, as the case may be,
shall be deemed eligible subject to the then existing eligibility conditions set
forth herein.”

Section 1.05Amendments to Section 6.03.  

(a)Sub-clause (b)(iv) of Section 6.03 of the Credit Agreement is hereby amended
by inserting the phrase “, Solar Loan Financing Commitments” after the phrase
“Backlever Financing” and by removing the word “or” after the semi-colon (“;”).

(b)Sub-clause (b)(v) of Section 6.03 of the Credit Agreement is hereby amended
by replacing the period (“.”) at the end thereof with the following text:  “;
or”.

(c)Clause (b) of Section 6.03 of the Credit Agreement is hereby amended by
inserting a new sub-clause (vi) at the end thereof which shall read as follows:

“(vi)(x) the occurrence, and continuation beyond any applicable cure period, of
(1) a default under a Solar Loan Program Agreement, (2) a termination or
suspension of the financing commitment under a Solar Loan Program Agreement, (3)
a Solar Loan Lender’s election to permanently reject all customer credit
applications for new Solar Loan Financings under a Solar Loan Program Agreement,
(4) any decrease in, or rescindment of, a Solar Loan Financing Commitment or (5)
any event that may lead to such default, termination or suspension, election or
decrease or rescindment, (y) to the knowledge of Borrower, of any material
change (A) in the corporate or ownership structure of any Solar Loan Lender, or
(B) in the financial condition or creditworthiness

5

--------------------------------------------------------------------------------

 

of any Solar Loan Lender; or (z) any material amendment or material modification
to a Solar Loan Program Agreement.”

(d)Section 6.03 of the Credit Agreement is hereby amended by deleting the last
paragraph thereof and replacing it with the following text:

“Each notice pursuant to this Section 6.03 shall be accompanied by a statement
of a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable and not including any notice
provided pursuant to clause (iv) above, stating what action the Borrower has
taken and proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached. With respect to
Section 6.03(b)(iv) above, the requirements set forth above in this paragraph
shall be satisfied with respect to (I) Tax Equity Commitments, Backlever
Financings and Solar Loan Financing Commitments, by the satisfaction of the
requirements set forth in Section 2.01(b)(ii) and (II) Solar Bonds Financings,
by providing a listing of such agreements in the Compliance Certificate.  In
addition, with respect to the occurence of any event of condition specified in
Section 6.03(b)(vi) above, Borrower shall confirm that the decrease in or
exclusion of such Solar Loan Financing Commitment from the calculation of
Available Take-Out does not result in a Borrowing Base Deficiency.  With respect
to Section 6.03(b)(iv)(z) above, Borrower shall provide to counsel to the
Administrative Agent (subject to the restrictions set forth in Section 6.10) a
copy of such amendment or document evidencing such material modification, as the
case may be.  Counsel to the Administrative Agent shall review such documents
and report its results to Administrative Agent.  If based on such counsel’s
report to the Administrative Agent, the Administrative Agent determines, after
consulting with Borrower, that in the Administrative Agent’s commercially
reasonable judgment, the eligibility criteria for Eligible Take-Out are to be
revised, the components of Eligible Take-Out shall be deemed revised accordingly
and the Borrowing Base shall be calculated thereafter using such revised
definition.  If Borrower does not receive notice from the Administrative Agent
that the Solar Loan Financing Commitment under the applicable Solar Loan Program
Agreement is to be ineligible under this Section 6.03(b) within 60 days after
the delivery of the applicable documents as set forth above, such Solar Loan
Financing Commitment shall be deemed eligible subject to the then existing
eligibility conditions set forth herein.”

Section 1.06Amendment to Section 7.02. Clause (j) of Section 7.02 is hereby
amended by deleting the phrase “evidencing the Tax Equity Commitments, Backlever
Financing or System Refinancing” and replacing it with “evidencing the Tax
Equity Commitments, Backlever Financings or System Refinancing or under any
Solar Loan Program Agreement”.

Section 1.07Amendment to Section 7.04.  Clause (b) of Section 7.04 is hereby
amended by deleting the phrase “and the exclusion of such Tax Equity
Commitments, Backlever Financings or Solar Bonds Financings from the calculation
of Available Take-Out” and replacing it with “and the exclusion of such Tax
Equity Commitments, Backlever Financing Commitments or Solar Bonds Financings
from the calculation of Available Take-Out”

6

--------------------------------------------------------------------------------

 

Section 1.08Amendments to Section 7.05.  

(a)Clause (e) of Section 7.05 is hereby amended by deleting the phrase “and the
exclusion of such Tax Equity Commitments or Backlever Financings from the
calculation of Available Take-Out” and replacing it with “and the exclusion of
such Tax Equity Commitments or Backlever Financing Commitments from the
calculation of Available Take-Out”

(b)Clause (h) of Section 7.05 is hereby amended by inserting the phrase “Solar
Loan Financing documents, ” immediately after the phrase “Backlever Financing
documents, ”.

Section 1.09Amendment to Exhibit Q.  

(a)Exhibit Q to the Credit Agreement is hereby amended by adding a new item (11)
immediately following item (10) (“NYGB Borrowing Base Calculation”) as follows:

“(11)Solar Loan Lender’s Solar Loan Financing Commitment

(a) [Solar Loan Lender’s] Solar Loan Financing Commitment           $[•];

(b) [Solar Loan Lender’s] Solar Loan Financing Commitment           $[•].”

(b)Exhibit Q to the Credit Agreement is hereby amended by adding a new item (12)
immediately following item (11) (“Solar Loan Lender’s Solar Loan Financing
Commitment”) as follows:

“(12)Solar Loan Lender’s Solar Loan Program Rate

(a) [Solar Loan Lender’s] Solar Loan Program Rate            $[•];

(b) [Solar Loan Lender’s] Solar Loan Program Rate            $[•].”

(c)Exhibit Q to the Credit Agreement is hereby amended by adding a new item (13)
immediately following item (12) (“Solar Loan Lender’s Solar Loan Program Rate”)
as follows:

“(13)Solar Loan Lender’s Eligible Solar Loan Financing Commitment

(a) [Solar Loan Lender’s] Eligible Solar Loan Financing
Commitment           $[•];

(b) [Solar Loan Lender’s] Eligible Solar Loan Financing
Commitment           $[•].”

Article II.
CONDITIONS TO EFFECTIVENESS

Section 2.01Conditions to Effectiveness.  This Amendment shall become effective
as of the Amendment Effective Date upon:

(a)receipt by the Administrative Agent of a copy of this Amendment, in form and
substance reasonably acceptable to the Administrative Agent, duly executed by
Borrower, the Supermajority Lenders and Administrative Agent; and

7

--------------------------------------------------------------------------------

 

(b)receipt by the Administrative Agent of the initial Solar Loan Financing
Approval, in form and substance reasonably acceptable to the Administrative
Agent, duly executed by Borrower, the Supermajority Lenders and Administrative
Agent.

Article III.
MISCELLANEOUS

Section 3.01Amended Terms.  On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment.  Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

Section 3.02Representations and Warranties of Loan Parties.  Each of the Loan
Parties represents and warrants as follows:

(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b)This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment, other than those which have been duly obtained.

(d)the representations and warranties set forth in Article V of the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (except for (A) those which expressly relate to an earlier date,
including for the avoidance of doubt, Sections 5.05 (which shall refer to the
most recent statements furnished pursuant to Section 6.01 of the Credit
Agreement, as applicable), 5.19, 5.20, and 5.21(b) through (h) and (B) Section
5.09(c), which inaccuracy could not reasonably be expected to have a Material
Adverse Effect).

(e)Immediately before and after giving effect to this Amendment, no event has
occurred and is continuing which constitutes a Default or an Event of Default.

(f)After giving effect to this Amendment, the Collateral Documents continue to
create a valid security interest in, and Lien upon, the Collateral, in favor of
the Administrative Agent, for the benefit of the Lenders, which security
interests and Liens are perfected in accordance with the terms of the Collateral
Documents and prior to all Liens other than Permitted Liens.

8

--------------------------------------------------------------------------------

 

(g)The Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.

Section 3.03Reaffirmation of Obligations.  Each Loan Party hereby ratifies the
Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Obligations.

Section 3.04Loan Document.  This Amendment shall constitute a Loan Document
under the terms of the Credit Agreement.

Section 3.05Expenses.  The Borrower agrees to:

(a)promptly upon receipt of an invoice therefor, pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Administrative Agent’s legal counsel; and

(b)promptly after the Amendment Effective Date, pay to the Administrative Agent
an amount, in respect, and for the benefit, of each Supermajority Lender
executing this Amendment on or before 2:00 PM (Pacific Time) on January 31,
2017, equal to the product of (i) 5 basis points and (ii) such Supermajority
Lender’s Commitment as of the Amendment Effective Date.

Section 3.06Further Assurances.  The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

Section 3.07Continuing Effect.Except as expressly amended, waived or otherwise
modified hereby, the Credit Agreement shall continue to be and shall remain in
full force and effect in accordance with its terms.  This Amendment shall not
constitute an amendment, consent, waiver or other modification of any provision
of the Credit Agreement not expressly referred to herein and shall not be
construed as an amendment, consent, waiver or other modification of any action
on the part of the Borrower or  the other Loan Parties that would require an
amendment, consent or waiver of the Administrative Agent or the Lenders except
as expressly stated herein, or be construed to indicate the willingness of the
Administrative Agent or the Lenders to further amend, waive or otherwise modify
any provision of the Credit Agreement amended, waived or otherwise modified
hereby for any other period, circumstance or event.  Except as expressly set
forth herein, each Lender and the Administrative Agent reserves all of its
rights, remedies, powers and privileges under the Credit Agreement, the other
Loan Documents, applicable law and/or equity.

Section 3.08Entirety.  This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

Section 3.09Counterparts; Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but

9

--------------------------------------------------------------------------------

 

all of which shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page of this Amendment or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.  Without limiting the foregoing, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

Section 3.10No Actions, Claims, Etc.  As of the date hereof, each of the Loan
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.

Section 3.11GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 3.12Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

Section 3.13Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The jurisdiction, service of process and waiver of jury trial provisions
set forth in Sections 11.14 and 11.15 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

 

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

BORROWER:

SOLARCITY CORPORATION,

a Delaware corporation

 

 

 

By:

/s/ Lyndon Rive

 

Name:

Lyndon Rive

 

Title:

Chief Executive Officer

 

 

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

in its capacity as Administrative Agent

 

 

 

By:

/s/ Denise Jones

 

Name:

Denise Jones

 

Title:

Assistant Vice President

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

in its capacity as Lender, L/C Issuer and Swingline Lender

 

 

 

By:

/s/ G. Christopher Miller

 

Name:

G. Christopher Miller

 

Title:

Senior Vice President

 

 

 

CREDIT SUISSE AG, NEW YORK BRANCH,

as a Lender

 

 

 

By:

/s/ Mikhail Faybusovich

 

Name:

Mikhail Faybusovich

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Nicholas Goss

 

Name:

Nicholas Goss

 

Title:

Authorized Signatory

 

 

 

Signature Page – Fifteenth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

SILICON VALLEY BANK,

as a Lender

 

 

 

By:

/s/ Mona Maitra

 

Name:

Mona Maitra

 

Title:

Vice President

 

 

 

 

CIT BANK, N.A.,

as a Lender

 

 

 

By:

/s/ Daniel Miller

 

Name:

Daniel Miller

 

Title:

Managing Director

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

 

 

 

By:

/s/ Anca Trifan

 

Name:

Anca Trifan

 

Title:

Managing Director

 

 

 

 

By:

/s/ Dusan Lazarov

 

Name:

Dusan Lazarov

 

Title:

Director

 

 

 

 

GOLDMAN SACHS BANK USA,

as a Lender

 

 

 

By:

/s/ Ushma Dedhiya

 

Name:

Ushma Dedhiya

 

Title:

Authorized Signatory

 

 

 

CITIBANK, N.A.

as Administrative Agent and Collateral Agent

 

 

 

By:

/s/ Margo Campbell

 

Name:

Margo Campbell

 

Title:

Vice President

 

 

Signature Page – Fifteenth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

GUARANTOR CONSENT

Each of the undersigned (each a “Guarantor”) consents to the foregoing Amendment
to Credit Agreement and other Loan Documents (“Amendment”) and the transactions
contemplated thereby and reaffirms its obligations under Article X (Continuing
Guaranty) of the Credit Agreement (as the same may be amended, modified,
supplemented or replaced from time to time, the “Guaranty”).

Each Guarantor reaffirms, to the extent a party thereto, that its obligations
under the Guaranty are separate and distinct from Borrower’s obligations and
reaffirms its waivers, as set forth in the Guaranty, of each and every one of
the possible defenses to such obligations.

Furthermore, each Guarantor acknowledges and agrees that any reference to the
term “Credit Agreement” in the Guaranty shall mean the Credit Agreement dated of
even date with the Guaranty together with all amendments, increases or
modifications thereto.

Agreed and Acknowledged:

POPPY ACQUISITION LLC

 

 

 

By:

/s/ Lyndon Rive

 

Name:

Lyndon Rive

 

Title:

Chief Executive Officer

 

 

 

 

ZEP SOLAR LLC

 

 

 

By:

/s/ Lyndon Rive

 

Name:

Lyndon Rive

 

Title:

Chief Executive Officer

 

 

 

 

SILEVO, LLC

 

 

 

By:

/s/ Lyndon Rive

 

Name:

Lyndon Rive

 

Title:

President

 

 

 

Guarantor Consent – Fifteenth Amendment to Amended and Restated Credit Agreement